Citation Nr: 0911658	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction of the disability evaluation from 
30 percent to 20 percent effective May 1, 2005, for the 
service-connected residuals of a right ankle sprain and right 
foot injury, was proper.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the right foot. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959 and from April 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in October 
2004 and February 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The October 2004 
rating decision denied entitlement to SMC and TDIU; it also 
proposed to reduce the evaluation of the Veteran's service-
connected residuals of a right ankle sprain and right foot 
injury from 30 percent to 10 percent disabling.  The February 
2005 rating decision reduced the evaluation of the Veteran's 
service-connected residuals of a right ankle sprain and right 
foot injury to 20 percent disabling.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review. 

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 2002 rating decision, a 30 percent 
disability evaluation for the Veteran's service-connected 
residuals of a right ankle sprain and right foot injury was 
assigned, effective from November 5, 2001.

3.  Following a June 2004 VA examination, in October 2004, 
the RO issued a proposal to reduce the rating for the 
residuals of a right ankle sprain and right foot injury from 
30 percent to 10 percent, on the grounds that the medical 
evidence did not support the assigned 30 percent evaluation.

4.  Reduction of the Veteran's disability rating for the 
residuals of a right ankle sprain and right foot injury from 
30 percent to 20 percent was formally implemented, effective 
from May 1, 2005, by a February 2005 rating decision.

5.  In reducing the disability rating for the residuals of a 
right ankle sprain from 30 to 20 percent, effective from May 
1, 2005, in its February 2005 rating decision the RO met all 
due process requirements in executing such a reduction and 
the decision to reduce the rating was properly substantiated 
by the evidence of record, which did not reflect that any of 
the criteria supporting a 30 percent rating under 38 C.F.R.  
§ 4.71a, Diagnostic Code 5284 for the residuals of a right 
ankle sprain and right foot injury were met.

6.  The objective evidence of record fails to show that no 
left leg function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.




CONCLUSIONS OF LAW

1.  The criteria for the restoration of a 30 percent rating 
for the residuals of a right ankle sprain and right foot 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105(e), 4.71a, 
Diagnostic Code 5284 (2008).

2.  The requirements for SMC based on loss of use of the 
right foot have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's claim for restoration of a 30 
percent evaluation for service-connected residuals of a right 
ankle sprain and right foot injury, the Board notes that this 
issue arises not from a claim filed by the Veteran but rather 
from action initiated by the RO.  Concerning this, the Board 
notes service connection has been in effect for the residuals 
of a right ankle sprain and right foot injury since November 
1991.  In November 2001, the Veteran filed an increased 
rating claim, and a 30 percent evaluation was assigned 
effective from November 2001.  In March 2004, the Veteran 
requested an increase in his disability compensation.  
Accordingly, he was scheduled for a VA examination in June 
2004.

Based upon this VA examination in June 2004, the RO proposed, 
in an October 2004 rating action, to reduce the Veteran's 
rating for the service-connected residuals of a right ankle 
sprain and right foot injury to 10 percent.  The Veteran's 
rating was reduced to 20 percent by a February 2005 rating 
decision, effective May 1, 2005.  The Veteran was notified by 
various communications, including a statement of the case 
(SOC), as to what information was of record and what was 
required to substantiate the continuation or restoration of 
the 30 percent rating for the residuals of a right ankle 
sprain and right foot injury.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)- 
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements that 
apply when a claimant makes a claim for benefits to VA and, 
as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for the residuals of a right 
ankle sprain and right foot injury.  See Zimick v. West, 11 
Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") (quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

Concerning the Veteran's claim for entitlement to service 
connection for SMC for the loss of use of the right foot, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in May 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because entitlement to SMC is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records dated through November 2008.  
Additionally, the Veteran was afforded VA examinations in 
June 2004, September 2005, October 2006 and April 2007.  The 
Board, therefore, finds that the VCAA duty to assist has also 
been satisfied. 


	(CONTINUED ON NEXT PAGE)




LAW AND ANALYSIS

I.  Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A.  
§ 1155 (West 2002 & Supp. 2008).  The Court has consistently 
held that when an RO reduces a Veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 
292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R.  
§§ 4.1, 4.2, 4.10, 4.13 (2008); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.

Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R.  
§ 3.105(e) (2008).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefore, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2008).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2008).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2008).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2008).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.344 (2008) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of 
anyone examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2008).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Essentially, in these latter cases, re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(a), 4.1 (2008).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2008).

In this case, the Veteran is currently assigned a 20 percent 
disability rating for the residuals of a right ankle sprain 
and right foot injury, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is assigned for moderate foot injuries.  A 20 
percent rating is assigned for moderately severe foot 
injuries.  A maximum 30 percent rating is warranted for 
severe injury.  With actual loss of use of the foot, a 40 
percent rating is assigned.

The Board notes that words such as "moderate," "moderately 
severe" and "severe" are not defined in the VA Schedule 
for Rating Disabilities (Rating Schedule).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding the proper disability evaluation to be assigned.  
See 38 C.F.R. §§ 4.2, 4.6.

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it took 
action in an October 2004 decision to reduce the rating for 
the Veteran's residuals of a right ankle sprain and right 
foot injury from 30 to 10 percent.  As was discussed in the 
law and regulations section above, 38 C.F.R. § 3.105(e) 
requires that the Veteran be provided with proper 
notification, the opportunity to respond to a proposed 
reduction and notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating.  
In this regard, a November 2004 notice letter informed the 
Veteran that after reviewing the medical records concerning 
his service-connected condition, improvement in his service-
connected residuals of a right ankle sprain and right foot 
injury was noted.  The notice continued that the attached 
October 2004 rating decision proposed to reduce the prior 
evaluation of its disabling effect from 30 percent to 10 
percent.  The notice also advised the Veteran that he could 
submit medical or other evidence to show that this change 
should not be made, noting that the best type of evidence to 
submit was a statement through a physician who recently 
treated or examined him.  The notice stated that if no 
additional evidence was received within 60 days from the date 
of the letter, his evaluation would be reduced the first day 
of the third month following the notice of a final decision.  
In addition, the notice letter also advised the Veteran that 
he could request a personal hearing to present evidence or 
argument on any important point on his claim. 

Although the due process standards set forth in 38 C.F.R. § 
3.105(e) were met in this case, in considering the evidence 
of record under the laws and regulations as set forth above, 
the Board finds that the reduction of the Veteran's 
evaluation for his service-connected residuals of a left 
ankle sprain and right foot injury from 30 percent to 20 
percent was proper.  

The Veteran's residuals of a right ankle sprain and right 
foot injury were evaluated as 30 percent disabling in a 
September 2002 rating decision, effective from November 2001.  
The evaluation was assigned pursuant to the findings of a 
July 2002 VA examination.  At that examination, the examiner 
noted that the Veteran complained of pain, weakness, 
stiffness, swelling, easy fatigability, and a lack of 
endurance.  The Veteran stated he had pain at rest and with 
activity.  The Veteran continued that he was not able to walk 
more than 50 yards, and he could not go shopping or go up 
stairs, and that it took him an hour or two to get dressed 
due to pain.  The Veteran stated that he had a home aide and 
that he could stand for 10 minutes with assistance only.  He 
was unable to heel-walk or toe-walk.  He stated that he woke 
up with cramps in the night.  Some mild improvement was noted 
with moderate activity; however, over-exertion was easy to 
do.  The examiner continued that the Veteran was unable to 
kneel or squat, that the Veteran used a walker, and that when 
he stood, his toes did not hit the floor because they were 
clawed.  The Veteran exhibited no dorsiflexion and 20 degrees 
of extension.  The examiner noted that the Veteran was 
incapable of repetitive activity in the form of ordinary 
ambulation, and that his chief complaint was pain followed by 
weakness and fatigue.  He continued that the Veteran showed 
little callosites and confessed to little use of his feet.  
The examiner also diagnosed osteoporosis.

In March 2004, the Veteran filed a claim for an increased 
evaluation for his service-connected residuals of a right 
ankle sprain and right foot injury.  Accordingly, the Veteran 
was scheduled for a VA examination in June 2004.  At that 
examination, the examiner noted that the Veteran did not have 
significant complaints about his right ankle and right foot, 
but that he used a motorized scooter, walker and cane.  The 
examiner noted some stiffness in the right ankle.  The 
Veteran exhibited dorsiflexion to 20 degrees and plantar 
flexion to 35 degrees.  The examiner noted that motion was 
mainly limited due to some stiffness, but that no additional 
limitation of motion resulted with repeated or resisted 
movement of the ankle joint.  The examiner found no objective 
evidence or painful motion, edema or effusion.  Accordingly, 
the RO proposed a reduction in the Veteran's assigned rating 
from 30 percent to 10 percent.  In the February 2005 rating 
decision that followed, the RO reduced the Veteran's rating 
to 20 percent, reasoning that the Veteran's service-connected 
residuals of a right ankle sprain and right ankle disorder 
had been evaluated as 20 percent disabling for almost 10 
years, before being increased to 30 percent disabling less 
than 3 and a half years ago.  The RO further stated that the 
evidence of record warranted the conclusion that improvement 
in the Veteran's residuals of a right ankle sprain and right 
foot injury had been demonstrated.  

After a reviewing the evidence of record, the Board concurs 
that subsequent to the July 2002 VA examination, the 
Veteran's residuals of a right ankle sprain and right foot 
injury showed sustained improvement.  In this regard, at the 
June 2004 VA examination, the Veteran reported no significant 
complaints with regard to his right ankle and right foot, but 
indicated problems due to his nonservice-connected right 
knee.  Similarly, the Veteran exhibited a greater range of 
motion at the June 2004 VA examination than he had at the 
July 2002 VA examination.  Similar range of motion findings 
were documented at the Veteran's subsequent September 2005, 
October 2006 and April 2007 VA examinations, thus evidencing 
sustained improvement.  Furthermore, the Board again notes 
that words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule, and that 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  In this 
case, the Board finds that given the symptomatology reported 
at the June 2004 VA examination, evaluating the Veteran's 
residuals of a right ankle sprain and right foot injury as 
"moderately severe", or, as 20 percent disabling, is 
equitable and just.  

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 30 to 20 
percent for the residuals of a right ankle sprain and right 
foot injury was proper.  The medical evidence on file at the 
time of the RO's decision to reduce the rating corresponds to 
this determination.  Therefore, the appeal for restoration of 
a 30 percent rating for that specific disorder must be 
denied.  The preponderance of the evidence is unfavorable, 
and under these circumstances the benefit-of- the-doubt 
doctrine does not apply.  See 38 U.S.C.A.  
§ 5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  SMC

The Veteran is claiming entitlement to SMC based on loss of 
use of the left foot.  

Special monthly compensation is payable for, inter alia, each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2)(i)(a).  Also considered as loss of use 
of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R.  
§ 4.63.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning an SMC award is 
not whether amputation is warranted, but whether the 
appellant has had effective function remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance.  The Court also 
stated that, in accordance with 38 C.F.R. § 4.40, the Board 
is required to consider the impact of pain in making its 
decision and to articulate how pain on use was factored into 
its decision.  Id.

Here, the competent evidence of record fails to demonstrate 
loss of use of the right foot as a result of the service 
connected residuals of a right ankle sprain and right foot 
injury.  Indeed, while VA examinations in June 2004, 
September 2005, October 2006 and April 2007 revealed that the 
Veteran was limited in his standing and walking as he was not 
able to stand and walk without assistance, at the June 2004 
VA examination, the Veteran's main complaint was pain in his 
right knee.  In addition, the October 2006 VA examiner 
indicated that the Veteran was not able to ambulate any 
functional distance due to the residuals of a stroke.  The 
June 2004 VA examiner specifically noted that it was less 
likely than not that the Veteran's service-connected 
residuals of a right ankle sprain and right foot injury were 
causing his inability to walk.  Moreover, at his December 
2008 personal hearing, the Veteran testified that he could 
walk short distances using a walker.

Thus, there is no medical evidence that the Veteran would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  Extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, shortening of the lower extremity of 3 1/2 
inches or more, or complete paralysis of the external 
popliteal nerve is not shown.  There is no contrary medical 
evidence suggesting that the Veteran's service-connected 
residuals of a right ankle sprain and right foot injury is of 
such severity as to result in loss of use of the right foot.  
Accordingly, the competent medical evidence of record has not 
established entitlement to special monthly compensation based 
on loss of use of the right foot.

The Board acknowledges the Veteran's statements and testimony 
at his December 2008 personal hearing to the effect that he 
has loss of use of the right foot as a result of his service 
connected residuals of a right ankle sprain and right foot 
injury.  Regarding the Veteran's contentions, the Board 
acknowledges that he is competent to give evidence about what 
he experienced, i.e. he is competent to testify that he has 
difficulty standing and ambulating.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, in the present case, the objective 
findings indicating that the Veteran's service connected 
residuals of a right ankle sprain and right foot injury are 
not the cause of his limited standing and ambulation are 
found to be more probative than the Veteran's statements of 
loss of use of the right foot a as a result of a service 
connected disability.

Although the Veteran may sincerely believe that he has loss 
of use of the right foot that is caused by his service-
connected residuals of a right ankle sprain and right foot 
injury, the Veteran, as a lay person, is not competent to 
testify as to matters of medical causation or diagnosis.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
SMC based on loss of use of the right foot.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that entitlement to SMC for 
the loss of use of the right foot is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350, 
3.352 (2008).


ORDER

Entitlement to the restoration of a 30 percent rating for the 
service-connected residuals of a right ankle sprain and right 
foot injury is denied.

Entitlement to SMC for loss of use of the right foot is 
denied.

REMAND

Reason for Remand: To afford the Veteran a VA examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.  
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

The Veteran is claiming entitlement to TDIU.  At his December 
2008 hearing, he testified that he was unable to work due 
solely to his service-connected disabilities.  In this 
regard, the Veteran is service-connected for the residuals of 
a right ankle sprain and right foot injury, evaluated as 30 
percent disabling; bilateral hearing loss, evaluated as 50 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.

In this case, the Board observes that the Veteran has not 
been afforded a VA examination in connection with his claim 
for TDIU.  In this regard, the Board observes that in the 
October 2004 rating decision, the RO stated that the June 
2004 and October 2004 VA examination reports did not show 
that the Veteran's service-connected disabilities were so 
severe as to preclude gainful employment.  However, the Board 
notes that the June 2004 VA examination was specifically to 
evaluate the Veteran's joints, and the October 2004 VA 
examination was specifically to evaluate the Veteran's 
service-connected bilateral hearing loss and tinnitus; 
neither examiner was instructed to comment on whether the 
Veteran's disabilities were so severe as to preclude gainful 
employment.  As such, the medical evidence does not include a 
medical opinion based on a review of the Veteran's claims 
file addressing his employability.  Therefore, the Board 
finds that a medical opinion is necessary for the purpose of 
determining whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


